                                                                    Fil.ED lN C»Pi!N COURT              ~
                                                                    ON   y I '~ t9
                                                                         Peter A.
                                                                                                    .s Wl
                                                                                      re, Jr., Clertc
                                                                         US District Coult
                                                                         Ea!!ltern D!strlct of MC

                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:18-CR-00098-lFL

UNITED STATES OF AMERICA

             v.

ISAIAH LAVEL JOHNSON

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on September 11, 2018, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(l), made applicable to this proceeding by virtue of 28

U.S.C. § 2461(c), as firearms and ammunition used in knowing violations of 18 U.S.C.

§ 1951and2, and 18 U.S.C. § 924(c)(l)(A), to wit:

      •      Rohm .22 revolver, serial no. 881235,

      •      Bryco Arms Model J22 .22 pistol, serial no. 670947, and

      •      Any and all related ammunition, including but not limited to 3 rounds

             of Remington .22 ammunition;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:



                                          1
       1.    That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

      2.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

       SO ORDERED. This/ o'd_ay of             4: ~ ,        2019.




                                           WOOD FLANAGAN
                                          tates District Judge




                                           2
